      Case: 1:19-cv-06605 Document #: 1 Filed: 10/04/19 Page 1 of 2 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

John Sherwood and Tomasz Stracha                  )
                                                  )
                       Plaintiffs,                )
       vs.                                        )
                                                  )
City of Chicago, a Municipal Corporation,         )
                                                    Case No. 2019-CV-06605
Village of Oak Park, a Municipal                  )
Corporation, Hak Sa, Inc., D/B/A                  )
@Mosphere, Jeffrey Rodriguez, Giovanni            )
Rodriguez, Eric Elkins, and Dwayne Jones,         )
                                                  )
                       Defendants.                )

                                     NOTICE OF REMOVAL

       Defendant City of Chicago by one of its attorneys, Caroline Fronczak, Deputy

Corporation Counsel of the City of Chicago, respectfully request(s) removal of the above entitled

action to this Court, pursuant to 28 U.S.C. §1441(a) and §1446 (a), based on the following

grounds:

       1.      Defendant City of Chicago was named as a defendant in a civil action filed in the

Circuit Court of Cook County of the State of Illinois, case number 18 L 10633, entitled John

Sherwood and Tomasz Stracha v. City of Chicago, et al.

       2.      The Third Amended Complaint was filed on September 17, 2019 and the

summons and Complaint were served upon the City of Chicago on September 23, 2019. See

Summons and Third Amended Complaint attached hereto as Exhibit A.

       3. Plaintiffs brings this action pursuant to 42 U.S.C. § 1983 and Illinois common law. In

Counts I, II, VII and VIII, Plaintiff allege that the Defendant, City of Chicago, was subject to

repeated notice of inappropriate actions of their employee without taking appropriate action to

stop his behavior in violation of the Fourteenth Amendment of The United States Constitution.


                                             Page 1 of 2
      Case: 1:19-cv-06605 Document #: 1 Filed: 10/04/19 Page 2 of 2 PageID #:1




The remaining counts make allegations under Illinois law that the plaintiffs were battered by

defendants.

       4. Based on the allegations of the complaint and for reasons set forth above, Defendant is

entitled to remove this action to this court, pursuant to 28 U.S.C. §1441(a).

       WHEREFORE, Defendant City of respectfully requests that the above-entitled action

now pending in the Circuit Court of Cook County in the State of Illinois, case number 18 L

10633, be removed therefrom to this Court.

                                                      Respectfully submitted,

                                                      /s/ Caroline Fronczak
                                                      Caroline Fronczak
                                                      Deputy Corporation Counsel
30 N. LaSalle St., Suite 900
Chicago, IL 60602
(312) 744-5126
Atty. No. 06284817




                                             Page 2 of 2
